*341OPIHIOH.
By hia Honor John St. Paul.
Plaintiff sued out an attachment against Wilson & Co of Hew Jersey, a corporation; and Wilson & Co of ^Louisiana, also a corporation, was made garnishee. The assistant secretary of the garnishee answered the interrogatories from Chicago, Illinois, that to the best of his knowledge and belief the garnishee owed nothing to the defendant.
Plaintiff sought to traverse the answers of the garnishee; and showed by the hooks of the garnishee that the latter was indebted to a certain "Wilson & Co" located and doing business in Chicago, Illinois,
I.
It was shown that Wilson & Co of Hew Jersey had a branch# at Mobile, Alabama, and that said branch was financed entirely by the Wilson & Co located at Chicago; that is to say, Wilson & Co located at Chicago collected and paid all acoounts due to or by the Mobile branch of Wilson & Co of Hew Jersey.
It was further shown that Wilson & Co, located at Chicago have extensive dealings with other Wilson & Co looated at Kansas City, at Oklahoma City, and elswhere; which business is handled in the same way as business with the Mobile branch.
*342It was further shown that Wilson & Co of Louisiana also does business with the Chioago Wilson & Co In the same way as all other Wilson & Co; that Its looal employees report to "the Chioago office",; that they do not know In whose employ their own superior officers are, nor whether Wilson & Co of Chioago he a Hew Jersey or Hew fork oorporat)4n or corporation at all; that the account with the Chicago office stands upon the looal hooks as "Wilson & Co, Personal", being so kept under Instructions from Chioago, hut for reasons unknown to the looal employees.
II.
It was shown by the Secretary of £ftate of Alabama that the only Wilson & Co authorized to do business In that state Is a Hew Jersey corporation (the defendant), whioh had designated Chioago, Illinois, as its prlnoipal offloa outside the State of Alabama.
It was shown by the Seoretaiy of State of Illinois that the only Wilson & Co authorized to do business in that state is a Hew York corporation, located at Chioago.
III.
It was shown that the last indebtedness by the Louisiana corporation directly to the Mobile branch arose in February 1919 and was paid to the Chicago offioe on
*343Maroh 4th 1919; that is to aay, before this attachment Issued (March 28th 1919).
IT.
from the foregoing ve oonolude;
1. That there Is a close business oonneotlon between Wilson & Co located at Chloago and other Wilson & Co located at various points.
2. That there are at least three asperate corporations bearing the name of Wilson & Co ( Row York, flew Jersey, Louisiana).
2. That the garnishee was not directly indebted to the Mobile branch of the New Jersey company when the attachment issued; whioh (had it been the fact) might have led to a different result.
T.
As the declaration of Wilson & Co of New Jersey, made to the Secretary of State of Alabama, that its prinoipal office was looated at Chloago, cannot prejudice, or deprive of oorporate existence, the New York corporation actually and alone doing business in Illinois, we oan no more hold that the New York and the New Jersey corporations are one and the same than we oould hold that these two are one with the Louisiana corporation.
The fact is that they are simply distinct corporations. each holding its existence by oreatlon of a separate *344aovreignity. That they hear the same or similar names, and are olosely related as to their "business, matters not at all. And without elaborating thereon we may say that seperate incorporations in several states is often highly convenient, and sometimes even obligatory by law (See, for instance, La. Const, of 1898, Art 274),
December 20th, 1920.
TI.
To sum up the whole matter; The Louisiana and New Jersey corporations, which seem to be mere subsidiaries of the New York company, are however seperate corporate entities, which may become indebted to each other by reason ^''oNañy indebtednesf^the oentral or parent corporation.
We therefore oonolude that Wilson ft Co of New York: may or may not be indebted to Wilson ft Co of New Jersey by reason of holding the funde of the latter; but that Wilson ft Co of Louisiana held no funds of Wilson & Co of Now Jersey when this garnishment issued.
The judgment appealed from is therefore affirmed.
New Orleans La,